Judiciary  |  Opinions
	
	
	
	
    	



	

	
	

	
	
	
	
	
	
	


		
		
	























 





					
	
	
	 	




	Skip to Content
		



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 



General Information 

COVID-19 INFO
General Information
Contact Information
Pay Traffic Fines Online
eReminders for Court Dates
Scam Alerts
Job Opportunities
Hawaii Courts Mobile App
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records


News & Reports 

News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements


Self-Help 

Self-Help
Court Forms
eReminders for Court Dates
Pay Traffic Fines Online
Collections Agency (MSB)
Victim Services
Request Court Records
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Hawaii State Law Library – COVID-19 Resources


Services 

Services
ADA
Remote Court Hearings
eReminders for Court Dates
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker


Courts 

Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements


Legal References 

Legal References
Search Court Records
Proposed Rule Changes
Supreme Court Various Orders
Opinions and Orders
COVID-19 Orders
Court Rules
Internet Resources


Community Outreach 

Community Outreach
Courts in the Community
Civic Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours


Special Projects & Events 

Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction)
Veterans Treatment Court


 

Home
For Public 

COVID-19 INFO
Contact Information
eReminders for Court Dates
Pay Traffic Fines Online
Remote Court Hearings
Document Drop-off (an online service)
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Oral Arguments Schedule
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form


For Litigants 

Court Forms
Document Drop-off (an online service)
Pay Fines
Search Court Records
Remote Court Hearings
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
Feedback Form


For Attorneys 

COVID-19 INFO
General Information
Civil JEFS Info Page
Efiling
Remote Court Hearings
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form


For Jurors 

Jury Service Information
Court Information
Contact Information
Feedback Form


For Media 

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access 

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA 

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice 

Access to Justice Commission
Access to Justice Initiatives
Appellate Pro Bono Program
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court


Contact Us
 





Home » Hawaii Appellate Court Opinions and Orders » Opinions


COVID-19 & the COURTS: FOR UPDATES, CLICK HERE 



Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




January 29, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Fredricksen v. Dyas (mem.op., affirmed).

Circuit Court, 1st Circuit



January 29, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Achuo (s.d.o., affirmed).

Circuit Court, 1st Circuit



January 29, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Sylvester v. Administrative Director of the Courts (mem. op., affirmed).

District Court, 1st Circuit, Honolulu Division



January 29, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Luckry (s.d.o., vacated and remanded).

District Court, 1st Circuit, Honolulu Division



January 28, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Manion (Amended Order Rejecting Application for Writ of Certiorari).  ICA mem. op., filed 10/30/2020 [ada], 148 Haw. 334.  Application for Writ of Certiorari, filed 12/22/2020.  S.Ct. Order Rejecting Application for Writ of Certiorari, filed 01/28/2021.

District Court, 1st Circuit, Honolulu Division



January 28, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Manion (Order Rejecting Application for Writ of Certiorari).  ICA mem. op., filed 10/30/2020 [ada], 148 Haw. 334.  Application for Writ of Certiorari, filed 12/22/2020.  S.Ct Amended Order Rejecting Application for Writ of Certiorari, filed 01/28/2021 [ada].

District Court, 1st Circuit, Honolulu Division



January 28, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Rand v. Rand (Order Approving Stipulation to Dismiss Cross-Appeal).

Family Court, 2nd Circuit



January 28, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
In re: The Estate of Yasuo Kawakami (Order Approving Stipulation for Dismissal of Appeal With Prejudice).  Consolidated with Case No. CAAP-XX-XXXXXXX.

Circuit Court, 3rd Circuit



January 28, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Downs (s.d.o., affirmed).

District Court, 2nd Cricuit, Wailuku Division



January 27, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Adcock (Order Rejecting Application for Writ of Certiorari). ICA Opinion, filed 08/24/2020 [ada], 148 Haw. 308.  Application for Writ of Certiorari, filed 11/27/2020.

Circuit Court, 2nd Circuit



January 27, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Flores v. Ballard.

Circuit Court, 3rd Circuit



January 27, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Adaniya (Order Granting Motion to Dismiss Appeal).

Circuit Court, 1st Circuit



January 27, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Salvas (s.d.o., vacated and remanded).

Circuit Court, 5th Circuit



January 26, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Araiza v. State.  ICA mem. op., filed 02/27/2020 [ada], 146 Haw. 209.  Application for Writ of Certiorari, filed 06/24/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 07/29/2020 [ada].

Circuit Court, 2nd Circuit



January 26, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Worden (s.d.o., affirmed).

District Court, 3rd Circuit, Kona Division



January 26, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
ML v. HL (s.d.o., vacated and remanded).

Family Court, 1st Circuit



January 26, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Purtzer (s.d.o., vacated and remanded).

District Court, 1st Cricuit, Honolulu Division



January 25, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Dickson (s.d.o., affirmed).

District Court, 1st Circuit, Honolulu Division



January 22, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Au v. The Association of Apartment Owners of the Royal Iolani (mem. op., vacated and remanded).  Consolidated with Case No. CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



January 22, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Sardinha (Order of Correction).  ICA mem.op., filed 01/15/2021 [ada].

Circuit Court, 1st Circuit



January 22, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Barshinger (s.d.o., vacated and remanded).

District Court, 1st Circuit, Honolulu Division



January 22, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
PO v. Child Support Enforcement Agency (s.d.o., affirmed).  Consolidated with Case No. CAAP-XX-XXXXXXX.

Family Court, 3rd Circuit



January 21, 2021
S.Ct
SCAD-XX-XXXXXXX [ADA]
Office of Disciplinary Counsel v. Woo (Order of Suspension).

Original Proceeding



January 21, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
ATC Makena N Golf LLC v. Kaiama (Order Granting Motion to Dismiss Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 2nd Circuit



January 21, 2021
S.Ct
SCPW-XX-XXXXXXX [ADA]
Marn v. Ashford (Order Denying Motion for Reconsideration).  Petition for Writ of Mandamus, filed 12/14/2020.  S.Ct. Order Denying Petition for Writ of Mandamus, filed 01/04/2021 [ada].  Motion for Reconsideration, filed 01/14/2021.

Original Proceeding



January 20, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Gailliard v. Rawsthorne (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 05/29/2020 [ada], 146 Haw. 625.  Application for Writ of of Certiorari, filed 11/30/2020.

Circuit Court, 3rd Circuit



January 20, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Protect and Preserve Kahoma Ahupua‘a Association v. Maui Planning Commission (Order Granting Application for Writ of Certiorari).  ICA mem. op., filed, 09/14/2020 [ada], 148 Haw. 275.  Motion for Reconsideration, filed 09/24/2020.  S.Ct. Order Denying Motion for Reconsideration, filed 10/02/2020 [ada].  Application for Writ of Certiorari, filed 12/14/2020. 

Circuit Court, 2nd Circuit



January 19, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Slavick v. State (Order Granting Motion for Reconsideration).  ICA Order Dismissing Appeal, filed 10/29/2020 [ada].  Motion for Reconsideration, filed 01/04/2021.

Circuit Court, 1st Circuit



January 19, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Porter v. The Queen’s Medical Center.  ICA Opinion, filed 02/21/2020 [ada], 146 Haw. 559.  Motion for Reconsideration, filed 02/27/2020.  ICA Order Denying Motion for Reconsideration, filed 03/04/2020.  Amended Order Denying Motion for Reconsideration, filed 03/10/2020 [ada].  Application for Writ of Certiorari, filed 03/11/2020.   S.Ct. Order Dismissing Application for Writ of Certiorari, filed 03/19/2020 [ada].  Application for Writ of Certiorari, filed 04/13/2020.  S.Ct Order Accepting Application for Writ of Certiorari, filed 05/20/2020 [ada].  

Labor and Industrial Relations Appeals Board



January 19, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Zhang v. Administrative Director of the Courts of the State of Hawai‘i (s.d.o., affirmed).

District Court, 1st Circuit, Honolulu Division



January 19, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
HM v. BM (s.d.o., affirmed).

Family Court, 1st Circuit



January 19, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
SG v. BA (s.d.o., vacated and remanded).

Family Court, 1st Circuit



January 15, 2021
S.Ct
SCAD-XX-XXXXXXX [ADA]
Office of Disciplinary Counsel v. Hubbard (Order of Reciprocal Suspension).

Original Proceeding



January 15, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Sardinha (mem.op., vacated and remanded).  ICA Order of Correction, filed 01/22/2021 [ada].

Circuit Court, 1st Circuit



January 14, 2021
S.Ct
SCPW-XX-XXXXXXX [ADA]
Hu Honua Bioenergy, LLC v. Griffin (Order Denying Petition for Extraordinary Writ and/or for Writ of Mandamus).

Original Proceeding



January 14, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Wilmington Savings Fund Society v. Ryan.  ICA mem.op., filed, 04/09/2020 [ada], 146 Haw. 237. Consolidated with CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX.  Application for Writ of Certiorari, filed 07/06/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/02/2020 [ada].

Circuit Court, 5th Circuit



January 12, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Watanabe v. Employees’ Retirement System (Order of Correction).  ICA s.d.o., filed 07/26/2019 [ada], 144 Haw. 564.  Application for Writ of Certiorari, filed 10/17/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 12/11/2019 [ada].  S.Ct. Opinion, filed 01/08/2021 [ada].

Circuit Court, 3rd Circuit



January 12, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Suzuki v. Mowry (Order Denying Motion for Reconsideration).  ICA s.d.o., filed 12/29/2020 [ada]. Motion for Reconsideration, filed 01/06/2021.  Application for Writ of Certiorari, filed 01/25/2021.

District Court, 1st Circuit, Honolulu Division



January 11, 2021
S.Ct
SCPW-XX-XXXXXXX [ADA]
Willis v. Souza (Order Denying Petition for Writ of Habeas Corpus and/or Mandamus).  Petition for Writ of Habeas Corpus and/or Mandamus, filed 12/21/2020.

Original Proceeding



January 8, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company, Inc.  (Amended Opinion).  ICA Order Dismissing the Appeal and All Pending Motions are Dismissed, filed 03/14/2017 [ada].  Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/17/2017.  Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/20/2017.  ICA s.d.o., filed 04/01/2020 [ada], 146 Haw. 234.  ICA Order Granting the March 20, 2017 Motion for Reconsideration, filed 04/03/2017 [ada].  Motion for Reconsideration, filed 04/13/2020.  Motion for Reconsideration, filed 04/14/2020.  ICA Order Denying the April 13, 2020 Motion for Reconsideration and Dismissing the April 14, 2020 Motion for Reconsideration, filed 04/21/2020 [ada].  Motion for Reconsideration, filed 04/21/2020.  ICA s.d.o., filed 04/29/2020 [ada], 146 Haw. 241.  ICA Order Denying the April 21, 2020 Motion for Reconsideration, filed 05/01/2020 [ada].  Application for Writ of Certiorari, filed 06/01/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 07/14/2020 [ada].   Application for Writ of Certiorari, filed 07/28/2020.  Application for Writ of Certiorari, filed 07/29/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/09/2020 [ada].  S.Ct. Opinion, filed 12/24/2020.  Consolidated with Case Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX.  Motion for Reconsideration, filed 01/04/2021.  S.Ct. Order Granting Motion for Reconsideration of the Opinion Filed December 24, 2020, filed 01/08/2021 [ada].

Labor and Industrial Relations Appeals Board



January 8, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company, Inc.  (Order Granting Motion for Reconsideration of the Opinion Filed December 24, 2020).  ICA Order Dismissing the Appeal and All Pending Motions are Dismissed, filed 03/14/2017 [ada].  Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/17/2017.  Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/20/2017.  ICA s.d.o., filed 04/01/2020 [ada], 146 Haw. 234.  ICA Order Granting the March 20, 2017 Motion for Reconsideration, filed 04/03/2017 [ada].  Motion for Reconsideration, filed 04/13/2020.  Motion for Reconsideration, filed 04/14/2020.  ICA Order Denying the April 13, 2020 Motion for Reconsideration and Dismissing the April 14, 2020 Motion for Reconsideration, filed 04/21/2020 [ada].  Motion for Reconsideration, filed 04/21/2020.  ICA s.d.o., filed 04/29/2020 [ada], 146 Haw. 241.  ICA Order Denying the April 21, 2020 Motion for Reconsideration, filed 05/01/2020 [ada].  Application for Writ of Certiorari, filed 06/01/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 07/14/2020 [ada].  Application for Writ of Certiorari, filed 07/28/2020.  Application for Writ of Certiorari, filed 07/29/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/09/2020 [ada].  S.Ct. Opinion, filed 12/24/2020.  Consolidated with Case Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX.  Motion for Reconsideration, filed 01/04/2021.  S.Ct. Amended Opinion, filed 01/08/2021 [ada].

Labor and Industrial Relations Appeals Board



January 8, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Watanabe v. Employees’ Retirement System.  ICA s.d.o., filed 07/26/2019 [ada], 144 Haw. 564.  Application for Writ of Certiorari, filed 10/17/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 12/11/2019 [ada].  S.Ct. Order of Correction, filed 01/12/2021 [ada].

Circuit Court, 3rd Circuit



January 7, 2021
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re: Slavick (Order Denying Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 12/28/2020.

Original Proceeding



January 7, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Ching v. Dung (Order Denying Defendants/Appellees/Cross-Appellants’ Motion for Reconsideration of the Opinion Filed December 21, 2020).  ICA Opinion, filed 08/15/2019 [ada], 145 Haw. 99.  Application for Writ of Certiorari, filed 10/11/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 12/04/2019 [ada].  S.Ct. Opinion, filed 12/21/2020 [ada].  Concurrence by Circuit Judge Crabtree.  Motion for Reconsideration, filed 12/30/2020.

Circuit Court, 1st Circuit



January 7, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
Mironer v. Steele (s.d.o., affirmed).

District Court, 5th Circuit



January 6, 2021
ICA
CAAP-XX-XXXXXXX [ADA]
IES Residential, Inc. v. Director, Department of Labor and Industrial Relations (mem. op., affirmed).

Circuit Court, 1st Circuit



January 5, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
Stanley v. State.  ICA s.d.o., filed 08/22/2019 [ada], 145 Haw. 139.  Petitioner’s Application for Writ of Certiorari, filed 12/02/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 01/16/2020 [ada].

Circuit Court, 1st Circuit



January 5, 2021
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Jaentsch (Order Dismissing Certiorari Proceeding).  ICA s.d.o., filed 12/31/2019 [ada], 146 Haw. 32.  Application for Writ of Certiorari, filed 04/01/2020.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 05/11/2020 [ada].

Family Court, 1st Circuit



January 4, 2021
S.Ct
SCPW-XX-XXXXXXX [ADA]
Marn v. Ashford (Order Denying Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 12/14/2020.  Motion for Reconsideration, filed 01/14/2021.  S.Ct Order Denying Motion for Reconsideration, filed 01/21/2021 [ada].

Original Proceeding













Site Search







eCourt Kokua*
					For access to traffic cases; District Court, Circuit Court, and Family Court criminal; District Court and Circuit Court civil; Land Court and Tax Appeal Court; and appellate case information


Hoʻohiki
				  	For access to Family Court civil case information


Jobs
			    	Search for jobs at the Judiciary


Efiling
			    	Case information


Document Drop Off
			    	Electronic Document Submission



Placeholder

 
Language Services

Language Access Services Home
廣東話 / 广东话 | Cantonese
Kapasen Chuuk | Chuukese
Ilokano | Ilokano
日本語 | Japanese
한국어 | Korean
Kosrae | Kosraean
國語 / 普通话 | Mandarin
Kajin Majôl | Marshallese
Pohnpei | Pohnpeian
Gagana Samoa | Samoan
Español | Spanish
Tagalog | Tagalog
Lea faka-Tonga | Tongan
Tiếng Việt | Vietnamese








for Public
Oral Arguments Schedule
Contact Information
Pay Fines
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form
for Litigants
Pay Fines
Court Forms
Remote Court Hearings
Document Drop-off (an online service)
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Bilingual Attorneys
Child Custody Evaluators Registry
Feedback Form
for Attorneys
General Information
Efiling
Civil JEFS Info
Billingual Attorneys
Remote Court Hearings
Bar Application
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form
for Jurors
Jury Service Information
Court Information
Contact Information
Feedback Form
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court
General Information
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Document Drop-off (an online service)
Pay Traffic Fines Online
Traffic Cases
Request Court Records – Oahu
Collection Agency (MSB)
Self-Help Centers
Victim Services
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Hawaii State Law Library – COVID-19 Resources
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Remote Court Hearings
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions and Orders
COVID-19 Orders
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Mental Health Court
STAE (Steps to Avoid Eviction
Veterans Treatment Court
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 © 2021 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information 
*The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt, which is a registered trademark of Sustain Technologies, Inc
Powered by NIC Hawaii